TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-08-00705-CR



                                    Larry Alexander, Appellant

                                                   v.

                                    The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
      NO. D-1-DC-07-301715, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING


                             MEMORANDUM OPINION


                Appellant Larry Alexander was charged with capital murder. He pled guilty to

murder in a plea agreement and was sentenced to twenty-five years’ imprisonment. Although

appellant has filed a pro se notice of appeal complaining of ineffective assistance of counsel, the

trial court has certified that the case is a plea-bargain case and that appellant has no right to appeal.

See Tex. R. App. P. 25.2(a)(2). We therefore dismiss the appeal. Tex. R. App. P. 25.2(d) (if

trial court does not certify that defendant has right to appeal, “appeal must be dismissed”).



                                                ___________________________________________

                                                David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Henson

Dismissed

Filed: January 21, 2009

Do Not Publish